Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26, 27, 30, 31, 32, 34, 35, 38, 39, 40, 41, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247114 (hereinafter referred as “Gebauer”), in view of Journal of Biotechnology 213 (2015) 97–108 (hereinafter referred as “Cunha”), US 2013/0059371 (hereinafter referred as “Shevitz”), and US 2014/0287509 (hereinafter referred as “Sharei”).
Regarding claim 26, Gebauer teaches a method of conducting a discontinuous perfusion of cells in cell culture media across an alternating tangential flow perfusion filter comprising (refer fig. 1-4, disclosing alternating tangential flow perfusion filter 3/33/53): withdrawing cells in cell culture media through a lumen of one or more hollow fiber filters past a permeate chamber and into a retentate chamber; returning said cells in cell culture media through the lumen of said one or more hollow fiber filters, whereby a volume of cell culture media passes across a porous wall of said one or more hollow fiber filters and collects in said permeate chamber (refer paragraphs [0023], [0024], [0034], [0042] disclosing the method steps).
Gebauer does not disclose that the volume of cells is in a range of about 0.5 mL to about 5 mL. However, selecting volume of cells is mere scaling of the apparatus of Gebauer which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, use of smaller scale perfusion filter for cells processing is known in the art. Cunha teaches use of scaled-down ATF system by Repligen Corporation in perfusion cultures. One of ordinary skill in the art would have had a reasonable expectation of 
Gebauer teaches providing check valves on the lines connecting the filter to the bioreactor (see elements 8/9/38/39/58/59). Modified Gebauer does not teach that a check valve is provided on the permeate outlet. However, it would have been obvious to one of ordinary skill in the art to provide a check valve on permeate outlet because disclosure of Shevitz indicate that it is known in the art to provide check valves on the permeate outlet lines to prevent backflow (refer paragraph [0278]).
Modified Gebauer does not teach that withdrawing and returning are effected by generating an alternating pressure with a pipette. 
Sharei teaches a microfluidic system including microfluidic channel (abstract). Cells are moved, e.g., pushed, through the channels or conduits by application of pressure. A cell driver can apply the pressure. A cell driver can include, for example, a pressure pump, a gas cylinder, a compressor, a vacuum pump, a syringe, a syringe pump, a peristaltic pump, a manual syringe, a pipette, a piston, a capillary actor, and gravity [0011]. Sharei also discloses that displacement based flow systems can also be used (e.g., syringe pump, peristaltic pump, manual syringe or pipette, pistons, etc.) [0101]. Therefore, Sharei establishes that pipette is a known device for transfer of fluid in same category as pumps. One of ordinary skill in the art would have had a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143. In this instance, use of pipette is a known technique for transfer of fluids in microfluidic devices.
Regarding claim 27, modified Gebauer teaches limitations of claim 26 as set forth above. Modified Gebauer does not disclose that the volume of cell culture media, which collects in said permeate chamber, ranges from about 25 µL to about 1000 µL. However, scaling up or down the device and process parameters to achieve desired volume of cells and permeation of cells would have been an obvious matter of design choice to one of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart
Regarding claim 30, Gebauer teaches a method of perfusing cells in cell culture media held in a process vessel, the method comprising: withdrawing cells in cell culture media from a process vessel comprising a housing holding the cells in cell culture media using an alternating tangential flow (ATF) filter comprising one or more hollow fiber filters, a permeate chamber equipped with an outlet, a retentate chamber and an inlet for connecting the ATF filter to a source of positive or negative pressure; and returning the cells in cell culture media to the process vessel (refer fig. 1-4 and paragraphs [0023], [0024], [0034], [0042] disclosing the method steps). Gebauer does not disclose that the process vessel holds no more than 15 mL of cells. However, selecting a volume of the cells in the process vessel is mere scaling of the apparatus and/or process of Gebauer which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, use of smaller scale perfusion filter for cells processing is known in the art. Cunha teaches use of scaled-down ATF system by Repligen Corporation in perfusion cultures. Therefore, Cunha establishes that it is known in the art to scale-down the method and/or apparatus of processing cells. One of ordinary skill in the art would have had a reasonable expectation of success in scaling down the apparatus and/or process of Gebauer to use process vessel which holds no more than about 15 mL of cells because Cunha discloses that it is known in the art to use apparatus with lower volume capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Modified Gebauer does not teach connecting the microATF filter to a pipette, the pipette serving as a source of positive or negative pressure.
Sharei teaches a microfluidic system including microfluidic channel (abstract). Cells are moved, e.g., pushed, through the channels or conduits by application of pressure. A cell driver can apply the pressure. A cell driver can include, for example, a pressure pump, a gas cylinder, a compressor, a vacuum pump, a syringe, a syringe pump, a peristaltic pump, a manual syringe, a pipette, a piston, a capillary actor, and gravity [0011]. Sharei also discloses that displacement based flow systems can also be used (e.g., syringe pump, peristaltic pump, manual syringe or pipette, pistons, etc.) [0101]. Therefore, Sharei establishes that pipette is a known device for transfer of fluid in same category as pumps. One of ordinary skill in the art would have had a reasonable expectation of success in using a known device such as pipette in the method of modified Gebauer to provide fluid transport. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same way; Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, MPEP 2143. In this instance, use of pipette is a known technique for transfer of fluids in microfluidic devices.

Regarding claim 31, modified Gebauer teaches limitations of claim 30 as set forth above. Gebauer further teaches that a volume of cell culture media is deposited into the permeate chamber when returning the cells in cell culture media to the process vessel (refer [0034], [0038]).
Regarding claim 32, modified Gebauer teaches limitations of claim 30 as set forth above. Gebauer does not disclose that the volume of cells is in a range of about 0.5 mL to about 5 mL. However, selecting volume of cells is mere scaling of the apparatus of Gebauer which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, use of smaller scale perfusion filter for cells processing is known in the art. Cunha teaches use of scaled-down tangential filtration system by Repligen Corporation in perfusion cultures. One of ordinary skill in the art would have had a reasonable expectation of success in scaling down the apparatus and/or process of Gebauer to withdraw cells in cell culture media ranging in volume from about 0.5 mL to about 5mL because Cunha discloses that it is known in the art to use apparatus with lower volume capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 34, modified Gebauer teaches limitations of claim 30 as set forth above. Gebauer teaches that cells media is withdrawn from the process vessel but In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 35, modified Gebauer teaches limitations of claim 31 as set forth above. Gebauer does not disclose that the volume of cell culture media, which is deposited into the permeate chamber, ranges from about 10 µL to about 300 µL. However, selecting volume of cells is mere scaling of the apparatus of Gebauer which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 38, modified Gebauer teaches limitations of claim 31 as set forth above. Gebauer further teaches that the cells in cell culture media are withdrawn and returned over multiple cycles of alternating tangential flow of cells in cell culture 
Regarding claim 38, modified Gebauer teaches limitations of claim 31 as set forth above. Gebauer teaches that the cells in cell culture media are withdrawn and returned over multiple cycles of alternating tangential flow of cells in cell culture media over a porous wall of said one or more hollow fiber filters ([0023], [0024], [0034], [0042]).
Regarding claim 39, modified Gebauer teaches limitations of claim 38 as set forth above. Gebauer teaches that the method also comprises operating operating the permeate pump 50 in a backward direction to produce a backflush of the filter membrane. The permeate pump may be the sole source of the backflush or the permeate pump may be thus operated during the outward stroke of the reciprocating pump to assist in the backflush and to create desirable pressure/flow profiles during the backflush cycle [0061]. Selecting whether to operate the permeate pump along with the reciprocating pump or separately would have been an obvious matter of design choice. Operating the backwash without reciprocating pump results in stopping of the reciprocating pump which indicates intermittent operation of the reciprocating pump.
Regarding claim 40, modified Gebauer teaches limitations of claim 38 as set forth above. Gebauer further teaches introducing fresh cell culture media to the process vessel [0054].
Regarding claim 41, modified Gebauer teaches limitations of claim 38 as set forth above. Gebauer further teaches that “During the outward stroke, the negative pressure can be controlled to avoid outgassing and bubble formation and to optimize 
Regarding claim 42, modified Gebauer teaches limitations of claim 40 as set forth above. Gebauer discloses that “the method comprises adding at least one fluid, such as a cell culture medium, to the bioreactor during cultivation. This has the advantage that culture liquid removed via the filter unit can be replenished and that fresh nutrients and other reagents can be supplied to the culture” [0054]. Therefore, Gebauer indicates introducing fresh cell culture media that amounts to approximately the volume of cell culture media removed.
Regarding claims 43 and 45, modified Gebauer teaches limitations of claim 42 as set forth above. Gebauer does not disclose that about 1 mL to about 3mL of fresh culture media is introduced. However, selecting the amount of fresh media to be introduced would have been an obvious matter of choice based on the amount removed in the permeate. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 46, 47, 48, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247114 (hereinafter referred as “Gebauer”), in view of Journal of Biotechnology 213 (2015) 97–108 (hereinafter referred as “Cunha”), and US 2014/0287509 (hereinafter referred as “Sharei”).
Regarding claims 46 and 49, Gebauer teaches a method of harvesting a cell product from a cell culture, the method comprising: culturing cells in a culture medium until the cells have produced a cell product at a harvest concentration in the culture medium, wherein the cells are cultured in a cell culture system including a process vessel connected to an alternating tangential flow (ATF) device; transferring the culture medium between the process vessel and the ATF device by causing an alternating flow of the culture medium therebetween, wherein the alternating flow causes a fluid containing the cell product to pass through the ATF device and into a permeate chamber and reduces a concentration of cell product in the culture medium below the harvest concentration; extracting the liquid containing cell product from the permeate chamber (refer paragraphs [0023], [0024], [0034], [0042], [0055], [0057] disclosing the method steps).
Gebauer does not disclose culturing cells in a starting volume of 15 ml or less of a culture medium. However, selecting volume of culture medium is mere scaling of the apparatus of Gebauer which would have been an obvious matter of choice to once of ordinary skill in the art. It has been held that “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled" See In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, use of smaller scale perfusion filter for cells processing is known in the art. Cunha teaches use of scaled-down tangential flow filtration system by Repligen Corporation in perfusion cultures. One of ordinary skill in the art would have 
Modified Gebauer does not teach transferring the culture medium with a pipette. 
Sharei teaches a microfluidic system including microfluidic channel (abstract). Cells are moved, e.g., pushed, through the channels or conduits by application of pressure. A cell driver can apply the pressure. A cell driver can include, for example, a pressure pump, a gas cylinder, a compressor, a vacuum pump, a syringe, a syringe pump, a peristaltic pump, a manual syringe, a pipette, a piston, a capillary actor, and gravity [0011]. Sharei also discloses that displacement based flow systems can also be used (e.g., syringe pump, peristaltic pump, manual syringe or pipette, pistons, etc.) [0101]. Therefore, Sharei establishes that pipette is a known device for transfer of fluid in same category as pumps. One of ordinary skill in the art would have had a reasonable expectation of success in using a known device such as pipette in the method of modified Gebauer to provide fluid transport. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Use of known technique to improve similar devices (methods, or products) in the same 

Regarding claim 47, Gebauer discloses that “the method comprises adding at least one fluid, such as a cell culture medium, to the bioreactor during cultivation. This has the advantage that culture liquid removed via the filter unit can be replenished and that fresh nutrients and other reagents can be supplied to the culture” [0054]. Therefore, Gebauer indicates refilling the process vessel with a fluid to a desired volume; and repeating the steps of the method.
Regarding claims 48 and 50, modified Gebauer teaches limitations of claim 46 as set forth above. Cunha’s disclosure indicates that it is known in the art to culture cells in multi-well plates (refer paragraphs 2.4.3, 2.4.6, 2.4.9). Therefore, selecting multi-well plate as a process vessel type would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have had a reasonable expectation of success in using a known device in a known apparatus.
Response to Arguments
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive. Applicant argued that the prior arts fail to disclose “wherein the withdrawing and returning are effected by generating an alternating pressure with a pipette.” And that One of ordinary skill in the art will recognize that a pipette will produce a pressure of significantly different strength than the diaphragm pumps described by Gebauer (e.g., paragraphs [0039]-[0041]), and no indication is provided by Gebauer that . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0079194 teaches tangential filtration device comprising hollow fiber membrane, US 2017/0292103 teaches perfusion filtration system comprising alternating tangential flow system having hollow fiber membranes, US 2012/0258459 teaches use of pipette for transfer of fluids, and US 2017/0122846 teaches use of pipette to generate pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777